191 F.2d 921
51-2 USTC  P 9478
LURDING,v.UNITED STATES.
No. 11330.
United States Court of Appeals Sixth Circuit.
Oct. 16, 1951.

Russell Smith and James U. Smith, Jr., Louisville, Ky., for appellant.
David C. Walls and Charles F. Wood, Louisville, Ky., for appellee.
Before HICKS, Chief Judge, and ALLEN and MARTIN, Circuit Judges.
PER CURIAM.


1
This appeal of Joseph L. Lurding, for the second time convicted by jury verdict of wilfully and knowingly attempting to defeat and evade a large part of his income taxes for the calendar years 1943 through 1946 in violation of section 145(b), Title 26, U.S.C.A., has been heard on the record and on the oral arguments and briefs of the respective attorneys for appellant and the United States;


2
And it appearing from the record that there was abundant substantial evidence upon which appellant could be properly convicted of the offense charged against him; and that the trial court committed no reversible error upon retrial of the case, but followed faithfully the directions of this court in Lurding v. United States, 6 Cir., 179 F.2d 419, and delivered a carefully prepared and correct written charge to the jury;


3
The judgment of conviction and sentence entered in the district court upon the verdict of the jury is ordered to be affirmed.